Beck, J.
(After stating the foregoing facts.) The plaintiff excepted to the allowance of the amendment set out in the statement of facts, upon the ground that it was a collateral attack upon the judgment of divorce referred to in the caveat; and we are of the opinion that this objection was a valid one, and that the court erred in overruling it. The judgment and decree of divorce attacked being a judgment of a court of general jurisdiction, every presumption in favor of its validity and regularity should Be in*618clulged. If as a matter of fact the caveatrix, Mrs. Nannie Hood, was, at the time of granting the divorce in question, a resident of Spalding county, Georgia, and not a resident of another State, and if she had never been duly served with process in the ease, this would have constituted good ground for a direct attack upon the judgment and decree of divorce. But the judgment in the divorce proceeding should be attacked in the court which rendered the judgment, and the validity and regularity of that judgment should not be made a collateral issue in another proceeding. To rule otherwise in this case would violate the principles which are settled beyond controversy, that the judgment of a court having jurisdiction both of the subject-matter and of the parties, however erroneous it may be, is a valid, binding, and conclusive judgment of the matters in controversy upon the parties thereto and those claiming under them, and can not be attacked or impeached in a collateral proceeding.
Having decided that the court erred in allowing the amendment, it is unnecessary to pass upon the questions raised by the grounds of the motion for a new trial. The issues made by the assignments in the motion for a new trial are involved in the ruling made as to the allowance of the amendment. With the amendment stricken from the proceedings, these questions will probably not arise upon the next trial. Judgment reversed.

All the Justices concur.